Citation Nr: 1743797	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-47 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a low back disability.

5.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to a low back disability.

6.  Entitlement to service connection for acquired psychiatric condition to include emotional problems, anxiety, and depression.

7.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.


REPRESENTATION

Appellant represented by:	Clifford M. Farrell, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Cleveland, Ohio. 

In an October 2009 rating decision, the RO denied entitlement to service connection for a back disability and for bilateral foot, knee, ankle, and hip disabilities, all as secondary to a back disability.

In a February 2012 rating decision, the RO denied entitlement to service connection entitlement to service connection for acquired psychiatric condition, to include emotional problems, anxiety, and depression, and denied entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.

In June 2013, the Board remanded the issues of entitlement to service connection for a back disability and for bilateral foot, knee, ankle, and hip disabilities, all as secondary to a back disability, for additional development.  The issues are again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Veteran reported that he had applied for disability benefits from the Social Security Administration (SSA).  While his attorney submitted some SSA records to VA, the complete application, decision, and supporting medical records are not in the claims file.  Records from SSA are potentially relevant to the appellant's claims and VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

The Veteran has contended that he has a back disorder that is related to service.  He was provided with a VA examination in May 2012.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the May 2012 VA examination inadequate, for the following reasons.

The examiner found that the Veteran did not have a diagnosed back disability; however, it was noted that the Veteran had limitation of motion and painful movement.  In addition, a May 2012 X-ray revealed mild arthritic changes and a probable old fracture of the sacrococcygeal junction region. The examiner did not address these diagnoses.  

The examiner opined that it was less likely as not that the veteran's current lumbar spine disorder was related to military service, noting that that there were no indications of a back condition in his service treatment records and that back conditions were "not presumptive conditions."  He noted that it appeared the Veteran experienced numerous back injuries and opined that his back disorder was most likely due to some other etiology and was not related to military duties.  

However, the examiner did not address the Veteran's in-service report of daily back pain and records showing treatment in 1992, shortly following service, reflecting the Veteran's reports that he had back pain for many months.  In addition, the examiner's conclusion that a back disorder cannot be service-connected on a presumptive basis is incorrect.  Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

Moreover, the examiner did not address the private medical records submitted by the Veteran which included a letter from his private doctor dated-stamped in August 2011, showing that the Veteran had consistently reported that his back pain beginning in service.  The private physician noted that a 1992 X-ray reflected a slight narrowing at L5-S1.  He indicated that the Veteran first sought treatment with him in April 2008.  A November 2011 letter from this physician reflects his opinion that, as the Veteran was a heavy machinery mechanic, lifting transmissions for vehicles, it was as likely as not that his low back and pain in his lower extremities was due to his military service.  However, this examiner did not address the Veteran's post-service motor vehicle accident.  See May 2008 private medical record.  The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  As the examiner's opinion did not rely upon a factually accurate history of the Veteran's injuries to his back, this opinion is not considered probative evidence.  

As such, the Veteran should be afforded a new VA examination to determine whether his back disability is related to service.  The examiner should address the March 1989 in-service bone scan, submitted by the Veteran in September 2017, reflecting abnormal bone scan compatible with the Veteran's past history of an old fracture and moderate to severe stress related phenomena.

The Board's June 2013 remand instructions included providing the Veteran with VA examinations to determine whether he had bilateral knee or foot disabilities related to service.  He was provided with these examinations in September 2016.  

With regard to the Veteran's feet, the examiner opined that it was less likely than not that the Veteran's current bilateral foot strain was causally related to military service.  She provided the rationale that the Veteran's foot strain was acute, self-limiting, and was not related to any chronic sequelae.  In addition, the examiner noted that the Veteran's separation examination was silent for any chronic foot conditions, and an October 1990 orthopedic exam reflected a normal evaluation of his feet.

With regard to the Veteran's knees, in its remand, the Board noted that the Veteran entered service on a waiver for a pre-service right tibial fracture status post ORIF.  As such, the examiner was instructed to opine as to whether it was as likely as not that the Veteran's right tibia fracture residuals, status post ORIF, was permanently worsened in severity during active duty, in addition to opining as to whether he had a knee disorder related to service.  

The VA examiner opined that it was less likely than not that the Veteran's right tibia fracture residuals, status post ORIF, were permanently worsened in severity during active duty.  He provided the rationale that, after reviewing the Veteran's claims file, he found no evidence for any permanently worsening or aggravation of the veteran's right tibia fracture residuals, status post ORIF by his military service, and that the service treatment records were silent for any chronic right leg conditions.  The examiner also opined that it was less likely than not that the Veteran's bilateral knee strain was causally related to military service.  The examiner opined that the Veteran's current bilateral knee strain was acute, self-limiting, and did not result in chronic sequelae. 

However, the Veteran did not address the many entries in the Veteran's service treatment records reflecting treatment for issues with his feet and knees.  On remand, the Veteran should be provided with another VA examination to determine whether any disabilities of the feet and knees diagnosed over the appeals period are related to service.  In addition, the examiner should address whether the Veteran's with preexisting right leg disability was aggravated during active duty.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA a copy of any disability determinations concerning the Veteran, as well as copies of all medical records underlying any such determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of any back disability diagnosed over the appeals period.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any back disability diagnosed over the appeals period was caused by or is etiologically related to any incident of active duty.  In so opining, the examiner must address the Veteran's complaints of back pain on his January 1991 Report of Medical History, and his reports that his back pain began during service, the March 1989 in-service bone scan, submitted by the Veteran in September 2017, reflecting abnormal bone scan compatible with the Veteran's past history of an old fracture and moderate to severe stress related phenomena, and the records in the claims file that show he reported months of back pain in 1992, less than a year after service. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.
 
3.  Schedule the Veteran for a VA examination to determine the etiology of any bilateral knee or bilateral foot disability diagnosed over the appeals period.  An interview of the Veteran regarding the history of his bilateral knee or bilateral foot symptoms, and all indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

After the review of the claims file, the interview with the Veteran, and a physical examination, the VA examiner should identify all of the Veteran's bilateral knee and bilateral foot disorders diagnosed over the appeals period, and opine as to whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's right tibia fracture residuals, status post ORIF, were permanently worsened in severity during active duty; and 

(b)  It is at least as likely as not (50 percent probability or more) that each identified foot or knee disability is causally related to military service.

In so opining, the examiner must address the numerous reports of treatment for bilateral knee and foot problems in the Veteran's service treatment records, resulting in a medical board which ultimately denied early discharge due to these disorders, but documented ongoing problems with his feet and knees.  The examiner must address the March 1989 in-service bone scan, submitted by the Veteran in September 2017, reflecting abnormal bone scan compatible with the Veteran's past history of an old fracture and moderate to severe stress related phenomena.  

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, rather than just a temporary flare-up of symptoms.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




